DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 1, 3-10, 12-15, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein no hops are added to the aqueous extract” in line 6.  There was not adequate written description support at the time of filing for no hops to be added to the aqueous extract.  The disclosure at the time of filing recites the plant extract may be a herbal extract such as an extract of green tea, black tea, rooibos, mint, or hops (Specification, Page 18, lines 22-25).  There was not adequate written description support at the time of filing for the specific limitation that no hops are added to the aqueous extract.
Claim 7 recites the limitation “incubating the aqueous extract of step i, the fermented aqueous extract of step ii, or the beverage base with a plant material excluding hops” in lines 4-5.  There was not adequate written description support at the time of filing for hops to be excluded from an incubation step of the aqueous extract or the fermented aqueous extract.  The disclosure at the time of filing recites the plant extract may be a herbal extract such as an extract of green tea, black tea, rooibos, mint, or hops (Specification, Page 18, lines 22-25).  There was not adequate written description support at the time of filing for the specific limitation that hops are to be excluded from an incubation step of the aqueous extract or the fermented aqueous extract.
Claims 3-6, 8-10, 12-15, and 21 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, 12-13, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Moller et al. US 2019/0133152 as further evidenced by Tanner et al. US 2016/0128345 in view of Kihara et al. US 2009/0208631 and Pfisterer et al. US 6,689,401 or alternatively Claims 1, 3-9, 12-13, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Moller et al. US 2019/0133152 as further evidenced by Tanner et al. US 2016/0128345 in view of Kihara et al. US 2009/0208631, Pfisterer et al. US 6,689,401, and Bech et al. US 5,993,865.
Regarding Claim 1, Moller et al. discloses a method of producing a beverage or a beverage base (‘152, Paragraph [0001]).  The method comprises the steps of preparing an aqueous extract of unmalted barley grains (‘152, Paragraph [0040]) wherein the barley is a hullless (naked) barley (‘152, Paragraph [0035]). Tanner et al. provides evidence that it was conventional in the barley art that the term hull less barley and naked barley are equivalent terms (‘345, Paragraph [0128]).  Moller et al. also discloses the aqueous extract is fermented with yeast to obtain a fermented aqueous extract (‘152, Paragraphs [0058] and [0147]).  The fermented aqueous extract is mixed with a juice to obtain the beverage or the beverage base (‘152, Paragraphs [0145]-[0147]).  The juice mixing step necessarily occurs at any point in the disclosed process.
Moller et al. is silent regarding using pearled barley grains.
Kihara et al. discloses a beverage containing processed barley product (‘631, Paragraph [0016]) comprising hull less barley (naked) and pearled barley grains (‘631, Paragraph [0053]).
Both Moller et al. and Kihara et al. are directed towards the same field of endeavor of beverages comprising barley grains.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Moller et al. and use pearled barley grains to prepare the aqueous extract since Kihara et al. teaches that it was known to use pearled barley grains to make a beverage.
Further regarding Claim 1, Moller et al. modified with Kihara et al. is silent regarding the hull less naked barley grains used in the aqueous extract being at least 10% of the unmalted barley grains of the aqueous extract or using at least 10% pearled barley grains to make the aqueous extract.  However, differences in concentration of the hull less barley grains or pearled barley grains used in the aqueous extract will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such amount of hull less barley grains or pearled barley grains used in the aqueous extract is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Further regarding Claim 1, Moller et al. modified with Kihara et al. is silent regarding the fermentation step between the aqueous extract and the yeast being conducted via cold contact fermentation.
Pfisterer et al. discloses a method of brewing a beverage comprising barley (‘401, Column 1, lines 7-25) comprising the step of cold contact fermentation of an aqueous extract with yeast (‘401, Column 4, lines 34-43) wherein the beverage is filtered after the step of cold contact fermentation (‘401, Column 4, lines 35-43).  The cold contact fermentation is conducted at a temperature of about 3°C to about 10°C (‘401, Column 2, lines 58-67), which broadly reads on the claimed cold contact fermentation step.
Both Moller et al. and Pfisterer et al. are directed towards the same field of endeavor of methods of methods of making beverages using an aqueous wort extract that is fermented with yeast.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Moller et al. and conduct the fermentation step between the aqueous extract and the yeast at a cold contact fermentation temperature as taught by Pfisterer et al. since Pfisterer et al. teaches that it was known and conventional in the beverage art to conduct fermentation between an aqueous extract and yeast at cold contact temperatures.
Further regarding Claim 1, Moller et al. discloses using a flavor compound made of plant extracts (‘152, Paragraph [0138]) wherein the plant extract is an herbal extract including an extract of green tea, black tea, rooibos, peppermint, or hops (‘152, Paragraph [0140]).  The disclosure of the herbal extract being an extract of green tea, black tea, rooibos, peppermint, OR hops implies an embodiment wherein only an extract of green tea without hops is used, which reads on the claimed step of not adding hops to the aqueous extract.
Further regarding Claim 1, in the event that it can be argued that the disclosure of Moller et al. of the herbal extract being an extract of green tea, black tea, rooibos, peppermint, or hops does not necessarily read on no hops being added to the aqueous extract, Bech et al. discloses a method of producing a beverage or a beverage base wherein the method comprises the steps of preparing an extract of unmalted barley grains (‘865, Column 2, lines 25-43) (‘865, Column 5, lines 37-55) wherein no hops are added to the aqueous extract (‘865, Table IV, Column 14) (‘865, Column 17, lines 13-24).
Both modified Moller et al. and Bech et al. are directed towards the same field of endeavor of methods of producing a beverage or a beverage base wherein the method comprises the step of preparing an aqueous extract of unmalted barley grains.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Moller et al. and prepare the aqueous extract of unmalted barley grains without adding hops to the aqueous extract since Bech et al. teaches that it was known and conventional in the beverage making art to exclude hops from an aqueous extract of unmalted barley grains.
Regarding Claim 3, Moller et al. discloses the step of preparing the aqueous extract of unmalted barley grains (‘152, Paragraph [0040]) comprising mashing milled barley grains in the aqueous solution (‘152, Paragraphs [0036] and [0040]) in the presence of the exogenous enzymes of a pullulanase (‘152, Paragraph [0071]) or a xylanase 9’152, Paragraph [0264]), or an amalyase (‘152, Paragraphs [0040] and [0263]).
Regarding Claim 4, Moller et al. discloses the step of preparing the aqueous extract of unmalted barley grains (‘152, Paragraph [0040]) comprising mashing milled barley grains in the aqueous solution (‘152, Paragraphs [0036] and [0040]) in the presence of alpha-amylase (‘152, Paragraph [0040]).
Regarding Claims 5-6, Pfisterer et al. discloses the beverage is filtered after the step of cold contact fermentation (‘401, Column 4, lines 35-43).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Moller et al. and perform a filtering step after the cold contact fermentation step as taught by Pfisterer et al. in order to further clarify the brewed beverage and remove any hazy particles to adjust the alcohol content to the desired concentration (‘401, Column 4, lines 1-8).
Regarding Claim 7, Moller et al. discloses adding one or more additional compounds (‘152, Paragraph [0134]), incubating the aqueous extract with a plant material (barley) (‘152, Paragraphs [0064]-[0065]) excluding hops, i.e. the plant extract is an herbal extract including an extract of green tea, black tea, rooibos, peppermint, or hops (‘152, Paragraph [0140]).  The disclosure of the herbal extract being an extract of green tea, black tea, rooibos, peppermint, OR hops implies an embodiment wherein only an extract of green tea without hops is used, which reads on the claimed step of excluding hops from the incubated aqueous extract.  The beverage base is carbonated (‘152, Paragraphs [0137] and [0146]).
Further regarding Claim 7, in the event that it can be argued that the disclosure of Moller et al. of the herbal extract being an extract of green tea, black tea, rooibos, peppermint, or hops does not necessarily read on excluding hops from the incubated aqueous extract of the fermented aqueous extract, Bech et al. discloses a method of producing a beverage or a beverage base wherein the method comprises the steps of preparing an extract of unmalted barley grains (‘865, Column 2, lines 25-43) (‘865, Column 5, lines 37-55) wherein no hops are added to the aqueous extract (‘865, Table IV, Column 14) (‘865, Column 17, lines 13-24).
Both modified Moller et al. and Bech et al. are directed towards the same field of endeavor of methods of producing a beverage or a beverage base wherein the method comprises the step of preparing an aqueous extract of unmalted barley grains.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Moller et al. and exclude hops from the incubated aqueous extract or the fermented aqueous extract since Bech et al. teaches that it was known and conventional in the beverage making art to exclude hops from an aqueous extract of unmalted barley grains.
Regarding Claim 8, Moller et al. discloses wherein the barley is a hullless (naked) barley (‘152, Paragraph [0035]). Tanner et al. provides evidence that it was conventional in the barley art that the term hull less barley and naked barley are equivalent terms (‘345, Paragraph [0128]).
Further regarding Claim 8, Moller et al. modified with Kihara et al. and Pfisterer et al. or alternatively Moller et al. modified with Kihara et al., Pfisterer et al., and Bech et al. is silent regarding at least 20% of the unmalted barley grains being the naked hull less barley grains.  However, differences in concentration of the hull less barley grains used in the aqueous extract will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such amount of hull less barley grains used in the aqueous extract is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 9, Kihara et al. discloses a beverage containing processed barley product (‘631, Paragraph [0016]) comprising hull less barley (naked) grains and pearled barley grains (‘631, Paragraph [0053]).  Both Moller et al. and Kihara et al. are directed towards the same field of endeavor of beverages comprising barley grains.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Moller et al. and use pearled barley grains to prepare the aqueous extract since Kihara et al. teaches that it was known to use pearled barley grains to make a beverage. Although Moller et al. modified with Kihara et al. and Pfisterer et al. or alternatively Moller et al. modified with Kihara et al., Pfisterer et al., and Bech et al. does not explicitly disclose at least 20% of the unmalted barley grains being the pearled barley grains, differences in concentration of the pearled barley grains used in the aqueous extract will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such amount of pearled barley grains used in the aqueous extract is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 12, Pfisterer et al. discloses the cold contact fermentation occurring at a temperature of about 3° to about 10°C (‘401, Column 2, lines 58-67), which overlaps the claimed cold contact temperature range of below 4°C.  In the case where the claimed cold contact fermentation temperature ranges overlaps cold contact fermentation temperature ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Further regarding Claim 12, applicant discloses that the juice is mixed with the aqueous extract or the fermented aqueous extract at any time during the method (Specification, Page 5, lines 24-29).  Since applicant suggests that the time at which the juice is added is not critical, one of ordinary skill in the art can envisage adding the juice to the aqueous extract before the cold contact fermentation step that occurs at a temperature of about 3° to about 10°C and that the incubation step with juice would also be performed at the same cold contact temperature.
Regarding Claim 13, Moller et al. discloses the juice being a fruit juice (‘152, Paragraphs [0142]-[0143]).
Regarding Claim 15, Moller et al. discloses mixing the aqueous extract (‘152, Paragraph [0178]) with juice (‘152, Paragraphs [0134] and [0141]-[0143]).  Moller et al. is silent regarding the amount of juice mixed with the aqueous extract being 2 to 40% of juice.  However, differences in the concentration of juice in the aqueous extract will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such juice concentration in the aqueous extract is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of juice added to the aqueous extract based upon the desired degree of juice flavor by a particular consumer.
Regarding Claim 21, Moller et al. discloses the juice being apple juice, orange juice, or lemon juice (‘152, Paragraph [0143]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moller et al. US 2019/0133152 as further evidenced by Tanner et al. US 2016/0128345 in view of Kihara et al. US 2009/0208631 and Pfisterer et al. US 6,689,401 as applied to claim 1 above in further view of Skadhauge et al. US 2011/0318469 or alternatively Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moller et al. US 2019/0133152 as further evidenced by Tanner et al. US 2016/0128345 in view of Kihara et al. US 2009/0208631, Pfisterer et al. US 6,689,401, and Bech et al. US 5,993,865 as applied to claim 1 above in further view of Skadhauge et al. US 2011/0318469
Regarding Claim 10, Moller et al. discloses at least some of the unmalted barley grains being from a barley plant carrying mutations (‘152, Paragraph [0088]).
Moller et al. modified with Kihara et al. and Pfisterer et al. or alternatively Moller et al. modified with Kihara et al., Pfisterer et al., and Bech et al. is silent regarding the mutation of the barley plant being a mutation in the gene encoding LOX-1 causing a total loss of LOX-1 function, LOX-2 causing a total loss of LOX-2 function, or MMT causing a total loss of MMT function.
Skadhauge et al. discloses beverages comprising barley made of a barley plant comprising a mutation in the genes encoding LOX-1 and LOX-2 causing a total loss of LOX-1 and LOX-2 function, respectively (‘469, Paragraph [0019] and [0061]).
Both Moller et al. and Skadhauge et al. are directed towards the same field of endeavor of beverages comprising mutated barley plants.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Moller et al. and use a barley plant having a mutation in the genes encoding LOX-1 and LOX-2 causing a total loss of LOX-1 and LOX-2 function, respectively, as taught by Skadhauge et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Skadhauge et al. teaches that there was known utility in using barley plants in the production of beverages wherein the barley plants have a mutation in the genes encoding LOX-1 and LOX-2 causing a total loss of LOX-1 and LOX-2 function, respectively.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moller et al. US 2019/0133152 as further evidenced by Tanner et al. US 2016/0128345 in view of Kihara et al. US 2009/0208631 and Pfisterer et al. US 6,689,401 as applied to claim 1 above in further view of Knudsen et al. US 2011/0293779 or alternatively Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moller et al. US 2019/0133152 as further evidenced by Tanner et al. US 2016/0128345 in view of Kihara et al. US 2009/0208631, Pfisterer et al. US 6,689,401, and Bech et al. US 5,993,865 as applied to claim 1 above in further view of Knudsen et al. US 2011/0293779
Regarding Claim 10, Moller et al. discloses at least some of the unmalted barley grains being a barley plant carrying mutations (‘152, Paragraph [0088]).
Moller et al. modified with Kihara et al. and Pfiseterer et al. or alternatively Moller et al. modified with Kihara et al. Pfisterer et al., and Bech et al. is silent regarding the mutation of the barley plant being a mutation in the gene encoding LOX-1 causing a total loss of LOX-1 function, LOX-2 causing a total loss of LOX-2 function, or MMT causing a total loss of MMT function.
Knudsen et al. discloses beverages comprising barley made of a barley plant (‘779, Paragraph [0002]) comprising a mutation in the genes encoding LOX-1 and MMT causing a total loss of LOX-1 and MMT function, respectively (‘779, Paragraphs [0246]-[0247]).
Both Moller et al. and Knudsen et al. are directed towards the same field of endeavor of beverages comprising mutated barley plants.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Moller et al. and use a barley plant having a mutation in the genes encoding LOX-1 and MMT causing a total loss of LOX-1 and MMT function, respectively, as taught by Knudsen et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Knudsen et al. teaches that there was known utility in using barley plants in the production of beverages wherein the barley plants have a mutation in the genes encoding LOX-1 and MMT causing a total loss of LOX-1 and MMT function, respectively.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Moller et al. US 2019/0133152 as further evidenced by Tanner et al. US 2016/0128345 in view of Kihara et al. US 2009/0208631 and Pfisterer et al. US 6,689,401 as applied to claim 1 above in further view of Yokoyama US 2017/0347688 and Obrecht et al. US 2011/0318454 or alternatively Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Moller et al. US 2019/0133152 as further evidenced by Tanner et al. US 2016/0128345 in view of Kihara et al. US 2009/0208631, Pfisterer et al. US 6,689,401, and Bech et al. US 5,993,865 as applied to claim 1 above in further view of Yokoyama US 2017/0347688 and Obrecht et al. US 2011/0318454.
Regarding Claim 14, Moller et al. modified with Kihara et al. and Pfisterer et al. or alternatively Moller et al. modified with Kihara et al., Pfisterer et al., and Bech et al. is silent regarding the juice being a vegetable juice.
Yokoyama discloses a beverage comprising barley (‘688, Paragraph [0044]) and carrot juice (‘688, Paragraphs [0046]-[0049]).  Obrecht et al. discloses a barley based beverage (‘454, Paragraphs [0019]-[0020]) comprising carrot juice (‘454, Paragraph [0086]), which is a type of vegetable juice
Moller et al., Yokoyama, and Obrecht et al. are all directed towards the same field of endeavor of barley based beverages.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the flavoring in the process of Moller et al. and incorporate carrot vegetable juice as taught by Yokoyama and Obrecht et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Both Yokoyama and Obrecht et al. teaches that there was known utility in the barley beverage art to incorporate carrot vegetable juice in a barley based beverage.  One of ordinary skill would adjust the flavoring used in the barley based beverage of Moller et al. and incorporate carrot vegetable juice as taught by Yokoyama and Obrecht et al. based upon the desired flavor profile by a particular consumer.

Response to Arguments
Examiner notes that the previous Claim Objections have been withdrawn in view of the amendments.
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.  Applicant contends on Pages 7-8 of the Remarks with respect to the rejections to 35 USC 112(b) that “cold contact fermentation” is a commonly used term in the related art as referring to fermentation performed at low temperatures and the specification describes such fermentation being performed by contacting the aqueous extract with yeast at a very low temperature such as at a temperature below 4°C.  Applicant also comments that “inactivated yeast” is a commonly used term in the art as referring to a yeast which has been inactivated to substantially not perform proliferation and/or metabolism and may be dead yeast, i.e. yeast that has stopped its life activity or may be inactivated by artificial treatment.  Examiner notes that these arguments are persuasive and the phrases “cold contact fermentation” and “inactivated yeast” are clear.  Therefore, the rejections to 35 USC 112(b) have been withdrawn.
Examiner notes that new matter rejections to 35 USC 112(a) have been made in view of the amendments.
Applicant's arguments filed November 21, 2022 with respect to the obviousness rejections under 35 USC 103(a) have been fully considered but they are not persuasive.
Applicant argues on Page 11 of the Remarks that a skilled artisan would have no legitimate reason or motivation to combine Pfisterer with Moller’s method with a reasonable expectation of success in the modifications.  Applicant contends that Pfisterer relates to methods of producing non-alcoholic beer and provides a non-alcoholic beverage having a true beer flavor and that the malt based beverages of Pfisterer do not relate to beverages prepared from unmalted barley and describes that hops are added to the wort to provide bitterness characteristic of beers and that Moller does not relate to production of non-alcoholic beer and rather Moller relates to preparation of cereal based beverages containing high levels of beta-glucan.  Applicant continues on Page 12 of the Remarks that the results from the alleged modified method would not have been predictable since the beverages produced by the claimed method are not beer like in contrast to Pfisterer’s teachings and that the beverages prepared by the claimed methods may be in general alcohol free or comprise only very low levels of alcohol and have low sugar content and that the beverages produced by the claimed methods are not based on malt and do not have a beer like flavor.
Examiner argues that Claim 1 uses the transitional phrase “comprising,” which does not preclude the presences of unrecited elements.  Claim 1 does not specify making an alcoholic or non-alcoholic beverage.  Applicant’s arguments that the claimed methods are alcohol free or comprise low levels of alcohol and have low sugar content are not commensurate in scope with Claim 1.  Additionally, the primary reference of Moller et al. is directed towards the field of fermenting the beverage base with yeast (‘152, Paragraph [0147]).  Pfisterer et al. is also directed towards field of fermenting the beverage base with yeast (‘401, Column 4, lines 34-43).  Pfisterer et al. is being relied upon to modify the primary reference of Moller et al. to teach the limitations regarding cold contact fermentation of the process.  Both Moller et al. and Pfisterer et al. are directed towards the same field of endeavor of methods of methods of making beverages using an aqueous wort extract that is fermented with yeast.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Moller et al. and conduct the fermentation step between the aqueous extract and the yeast at a cold contact fermentation temperature as taught by Pfisterer et al. since Pfisterer et al. teaches that it was known and conventional in the beverage art to conduct fermentation between an aqueous extract and yeast at cold contact temperatures.  Additionally, the primary reference of Moller et al. teaches the method using unmalted barley grains.  Therefore, these arguments are not found persuasive.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792